Citation Nr: 1627467	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  09-07 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for a right knee disorder.

2.  Entitlement to service connection for low back disorder.

3.  Entitlement to service connection for a gastrointestinal disorder, to include gastritis, a hiatal hernia and peptic ulcer disease.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law

ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.

These matters come before the Board of Veterans Appeals (Board) on appeal from January 2008 and July 2009 rating decisions of the RO.

In November 2011, the Veteran testified during a hearing before a decision review officer (DRO) at the RO; a transcript of that hearing is of record.
 
In July 2014, the Board denied the Veteran's application to reopen a claim of service connection for a low back disorder, and deny claims of entitlement to service connection for a gastrointestinal disorder, sleep apnea, and migraines.  The Board also remanded a claim of whether new and material evidence had been received to reopen a claim of service connection for a right knee disorder, reopened and remanded a claim of service connection for a neuropsychiatric disorder, and remanded a claim for individual unemployability.  

In a February 2015 decision, the Board denied the Veteran's application to reopen a claim of entitlement to service connection for a right knee disorder.  The neuoropsychiatric and individual unemployability claims were again remanded.

The Veteran appealed the July 2014 Board decision to the United States Court of Appeals for Veterans Affairs (Court) which, in an August 2015 Memoradum Decision, vacated that part of the July 2014 Board decision that denied entitlement to service connection for a gastrointestinal disorder, migraines, and sleep apnea, and found that new and material evidence had not been submitted to reopen a low back disorder.   These issues were remanded for further consideration by the Board.

The Veteran also appealed the February 2015 Board decision denying the Veteran's application to reopen a claim of entitlement to service connection for a right knee disorder and, in July 2015, the Court granted the parties' Joint Motion and vacated the Board decision and remanded the matter for further consideration by the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In the July 2015 Joint Motion for Remand, the parties agreed that the Board in February 2015 erred when it failed to address whether the AOJ complied with its previous order to provide the Veteran with an examination of his right knee.  In this regard, the parties found that the Board in July 2014 remanded the Veteran's request to reopen his previously denied right knee condition and acquired psychiatric disorder claims so that the AOJ could "provide [Appellant] appropriate notice and afford him VA examinations to determine the nature and likely etiology of the claimed right knee and psychiatric disorders."  Notwithstanding this determination, the Board's remand instructions only addressed Veteran's psychiatric disorder claim, which was also based on a request to reopen a previously denied claim.  Subsequent to July 2014, the Veteran was not afforded a VA examination in connection with his right knee claim, and his attorney has requested that the matter be remanded for such an examination.

In the August 2015 Memorandum Decision, the Court found that, with respect to the Veteran's gastrointestinal claim, this claim was inextricably intertwined with the Veteran's remanded neuropsychiatric claim.  In denying the Veteran's gastrointestinal claim, the Court noted that the Board relied on a November 2007 examiner's negative nexus opinion in which the examiner concluded that the "stomach symptoms experienced during active military service are more likely than not related to the use/abuse of alcohol, drugs and tobacco cigarettes during active service and along years and not directly related to a special event or result of his military activities."  The Court noted that it was clear from the examiner's opinion that the Veteran's gastrointestinal issues may have been caused by his substance abuse problems.  However, the Board remanded the claim that a neuropsychiatric disorder incurred during service led to his substance abuse problems.  As such, the Court found that the neuropsychiatric claim may have a significant impact on the appellant's gastrointestinal claim, and must be remanded. 

In this regard, the Board also notes that the Veteran's attorney, in a May 2016 statement, noted that the Veteran submitted a June 2010 report from Dr. L pertaining to the Veteran gastrointestinal disabilities.  This report stated that the Veteran had been a patient at the center since February 2010.  The attorney requested that treatment records from this provider be obtained.  The Veteran's attorney also requested a new VA examination in connection with this claim contending that the November 2007 examination was inadequate.  In this regard, the attorney noted that the November 2007 examiner diagnosed gastrointestinal disorder and noted the Veteran's reported symptoms since the late 1960s, but concluded that the Veteran's stomach symptoms experienced during active duty were more likely related to alcohol and drug use without rationale for the opinion.  

With respect to the Veteran's back claim, the Court in August 2015 found that the Board erred in finding that the December 2006 RO decision was final.  It was noted that, in May 2007, five months after the RO decision, the Veteran submitted a statement indicating his disagreement with the RO's low back disability determination.  The Court found that this was all that was required for a valid NOD. This matter was remanded for the Board to properly adjudicate the merits of the lower back disability claim. 

In this regard, the Veteran's attorney in the May 2016 statement noted that the Veteran submitted a January 2010 medical report from Dr. S, and a June 2010 report from Dr. L, both pertaining to the Veteran low back disability.  The attorney requested that treatment records from these providers be obtained.

Finally, in connection with the Veteran's migraine and sleep apnea claims, the Court found that the Board failed to consider favorable lay testimony for both claims.  The Court noted that the Veteran submitted a statement in support of his claim on July 9, 2007, in which he stated that his migraines and sleep apnea "were incurred during my active duty service in the Army." The Board did not include any discussion of the appellant's lay testimony regarding these conditions. 

In this regard, the Veteran's attorney, in the May 2016 statement, requested that the Veteran be afforded VA examinations in connection with these claims.  The attorney noted that the Board previously found that no examinations were needed as there was no evidence of record indicating that either condition was associated with service.  However, in light of the Veteran's statements that these conditions were incurred in service, the Veteran's attorney contends that VA examinations are warranted.

Given the findings in the memorandum decision and the instructions in the joint motion, the Board will grant the requests of the Veteran's attorney.  In ordering a VA examination as to the etiology of the Veteran's right knee disorder, the Board notes that 38 U.S.C.A. § 5103A(f) provides that nothing in that statute shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured pursuant to 38 U.S.C.A. § 5108.  However, in light of the instructions in the joint motion, the Board finds that a VA examination as to the nature and etiology of the Veteran's right knee disorders is warranted pursuant to 38 U.S.C.A. § 5103A(g), which provides that nothing in the statute precludes VA from providing such other assistance as it considers appropriate in assisting  a claimant in substantiating a claim.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include all medical treatment records from Drs. L and S as noted in the May 2016 statement submitted by the Veteran's attorney.  Updated VA treatment records should also be obtained.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Arrange for appropriate VA examinations for the purpose of determining whether the Veteran has  gastrointestinal, back, right knee, migraine and sleep apnea disorders and, if so, whether such conditions are related to the Veteran's military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to whether any gastrointestinal, back, right knee, migraine, or sleep apnea disorder had its onset during active duty, within one year of active duty, or were these conditions otherwise caused or aggravated by the Veteran's military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  The examiner is also asked review the body of this remand and specifically comment on the concerns raised by the Court in its July and August 2015 remands, specifically the July 2007 lay statements of the Veteran regarding the onset of headache and sleep apnea disorders. 

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

